Detailed Action
Claims 1-8, 10-13 and 16-18 are pending. 
Claims 1-8, 10-13 and 16-18 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (Pub. No.: US 2018/0101760 A1) in view of Li et al (Pub. No.: US 2013/0316735 A1) and Scuba et al (Pub. No.: US 2013/0198281 A1) and Jones et al (Pub. No.: US 2017/0050081 A1).

As per claim 1, Nelson discloses a method for organizing a quorum, comprising: -	requesting, using an application on an electronic device (Nelson, paragraph 0084, 0094), the formation of a quorum (Nelson, paragraph 0086, wherein meeting rules includes at least a specified number of participants attend an electronic meeting) at a predetermined geographic location (Nelson, Fig 2E, paragraph 101 wherein a user can request to create a new meeting. As shown in Fig 2E, the user specifies the location of the meeting for example “Venus Conference Room”); -	identifying a plurality of individuals associated that predetermined geographic location (Nelson, paragraph 0126, 0133, wherein suggested meeting participants may be ; and  -	10sending a notification to a secondary electronic device for each of the plurality of individuals (Nelson, paragraph 0129, wherein the electronic meeting application generate and transmit meeting invitations to the meeting participants), wherein the notification notifies each of the plurality of individuals of the predetermined geolocation of the quorum (Nelson, Fig 2F, paragraph 0095 wherein the meeting information viewed by members includes the meeting location). Although, Nelson discloses that the identification of the plurality of individuals can be based on the meeting location. Nelson, does not explicitly disclose that the plurality of individuals are within that predetermined geographical location. However, Li discloses identifying a plurality of individuals within that predetermined geographical location (Li, paragraph 0026).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Nelson with Li so that meeting participants within the meeting location can be suggested and invited to the meeting because this would have provided a way to ensure that the participants will most likely join the meeting since the meeting location is close to their location (hence fulfilling the quorum requirement).Nelson and Lis do not explicitly disclose enabling each of the plurality of individuals to accept or reject the request; and rewarding a subset of the plurality of individuals that accept the request with points through the application, wherein the points are redeemable for an object at one or more commercial partners of the application or are donatable to a charity. However, Scuba discloses enabling each of the plurality of individuals to accept or reject the request (Scuba, paragraph 0108, 0131); and rewarding a subset of the plurality of individuals that accept the request with points through the application (Scuba, paragraph 0014-0015, 0041-0044);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Nelson and Li with Scuba so that participants can accept or reject the invitations and gain points when accepting to participate ac claimed because this would have provided a way to simplify and encourage individuals to participate. 
Nelson, Lis and Scuba do not explicitly disclose the points are donatable to a charity selected by an individual from the subset of the plurality of individuals. However, Scuba discloses the points are donatable to a charity selected by an individual from the subset of the plurality of individuals (Jones, paragraph 0027, wherein the reward may comprise a credit used to participate in other activities, a monetary reward, and/or a donation to a charity selected by the first user);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Nelson, Li and Scuba with Jones so that participants can select the charity to donate to as claimed because this would have provided a way to better motivate users to participate on the system activities/events. 

As per claim 4, claim 1 is incorporated and Nelson and Li further discloses the requesting the formation of the quorum further includes: selecting a timeframe during which the quorum is to be held (Nelson, Fig 2E, paragraph 101 wherein a user can request to create a new meeting. As shown in Fig 2E, the user specifies the date, Time and duration of the meeting);  

As per claim 5, claim 4 is incorporated and Nelson and Li further discloses cancelling the request for the formation of the quorum if a predetermined number of users do not indicate that they are attending the quorum at the predetermined time  (Nelson, paragraph 0087, 0126, 0139, wherein the system enforces the meeting rules including determining whether a total number of meeting participants selected by a user satisfies one or more constraints. Thus a meeting will not be allowed (canceled), if a predetermined number of users do not indicate that they are attending the quorum at the predetermined time   );  

As per claim 6, claim 5 is incorporated and Nelson and Li  further discloses the predetermined number of users is 10 users (Nelson, Fig 2C, wherein when the maximum and minimum numbers of meeting participant is set to 10, the predetermined number of users is 10 users as claimed);  

As per claim 10, claim 1 is incorporated and Nelson and Li further discloses the predetermined geographic location is an 20area surrounding a geographic location of a user requesting the formation of the quorum (Nelson, Fig 2E, wherein the location of the meeting can be any location including a location surrounding a geographic location of a user requesting the formation of the quorum. In addition, Li paragraph 0026 teaches a location surrounding a geographic location of a user initiating the request);  

As per claim 11, claim 1 is incorporated and Nelson and Li further discloses the identifying the plurality of individuals further includes:  23determining whether each of the plurality of individuals meets a set of predetermined qualifications (Nelson, Fig 2C, paragraph 0085-0086, wherein, for example, a rule can specify that participants must be board members);  

As per claim 12, claim 11 is incorporated and Nelson, Li, Scuba and Jones do not explicitly disclose the set of predetermined qualifications 5includes: being male; being at least 13 years of age; being non-intoxicated; being an individual who has not prayed already that day; and  10being of the Jewish faith. However, Since Nelson discloses creating of meeting rules including rules that define participants (Nelson, Fig 2C, paragraph 0085-0086), it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Nelson as a matter of design choice so that the system can be used to specify any rules including being male; being at least 13 years of age; being non-intoxicated; being an individual who has not prayed already that day; and  being of the Jewish faith as claimed).

Claims 2-3, 13 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (Pub. No.: US 2018/0101760 A1) in view of Li et al (Pub. No.: US 2013/0316735 A1), Scuba et al (Pub. No.: US 2013/0198281 A1), Jones et al (Pub. No.: US 2017/0050081 A1) and Amini et al (Pub. No.: US 2016/0042282 A1).
As per claim 2, claim 1 is incorporated and Nelson with Li, Scuba and Jones do not explicitly discloses registering with the application on the electronic device, the registering includes inputting identifiable information selected from the group consisting of: name; age; location; and religion. However, Amini discloses registering with the application on the electronic device, the registering includes inputting identifiable information selected from the group consisting of: name; age; location; and religion (Amini, paragraph 0033, 0037-0038, wherein Amini discloses constructing a user profile (registering) using components inputted by the user. The components includes a religion, an age, a gender, a race, a location, a career field, a level of education, a language, a culture).


As per claim 3, claim 2 is incorporated and Nelson, Li, Scuba, Jones and Amini further discloses the registering further includes indicating 20whether a user is able to read the Torah (Amini,  paragraph 0038 wherein the language, religion and/or level of education can be the indicators that indicates whether a user is able to read the Torah); 

Claims 13 is rejected under the same rationale as claims 2-3.

Claims 16-18 are rejected under the same rationale as claims 1-6 and 10-12. In addition, Nelson discloses a server comprising a processor and a memory (Nelson, Fig 10 paragraph 0073, 0082, 0238-0239).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (Pub. No.: US 2018/0101760 A1) in view of Li et al (Pub. No.: US 2013/0316735 A1), Scuba et al (Pub. No.: US 2013/0198281 A1), Jones et al (Pub. No.: US 2017/0050081 A1)  and Farrell et al (Pub. No.: US 2016/0042282 A1).

As per claim 7, claim 4 is incorporated and Nelson with Li, Scuba and Jones do not explicitly discloses rescheduling the request for the formation of the quorum if a predetermined number of users do not indicate that they are attending the quorum at the predetermined time. However, Farrell discloses rescheduling the request for the formation of the quorum if a predetermined number of users do not indicate that they are attending the quorum at the predetermined time (Farrell, abstract paragraph 0035, 0040, 0048).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Nelson, Li, Scuba and Jones in view of Farrell so that the meeting is re-scheduled if a predetermined number of users do not indicate that they are attending the quorum at the predetermined time as claimed because this would have provided a way to permit the quorum to manage or adjust the appointment as needed (see Farrell paragraph 0005).

As per claim 8, claim 7 is incorporated and Nelson, Li and Farrell further discloses the predetermined number of users is 10 users (Nelson, Fig 2C, wherein when the maximum and minimum numbers of meeting participant is set to 10, the predetermined number of users is 10 users as claimed);  
Response to Arguments
Applicant’s arguments filed on 01/07/2021 have been considered. Arguments with respect to claim 1 are now moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.With respect to the argument, (1)	Applicant asserts that since the cited reference Nelson, in [0085]-[0086], merely discloses that meeting rules may be specified by an organization, where meeting rules include 
First, Nelson in [0085]-[0086], discloses that meeting rules may be specified by an organization, where meeting rules include requirements and/or a constraints as Applicant admitted but in addition to that, Nelson states that these rules are rules that define “participants that are required in a meeting” (see [0085]). The rules (qualifications) stated in the claim limitation are also rules that defines participants that are required in a meeting. In other words, the claim merely states examples of rules to be used to define participants that are required in a meeting. Second, the current claim language does not specify any special or novel way of how these rules are expressed and or applied/processed. Therefore, Nelson system which uses rules to define participants is able to define the rules states in the claim language. Third, Examiner admits that Nelson does not explicitly state that the rules are “being male; being at least 13 years of age; being non-intoxicated; being an individual who has not prayed already that day; and  10being of the Jewish faith”. However, since a) Nelson teaches using rules that define participants.it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Nelson as a matter of design choice so that the system can be used to specify any rules including being male; being at least 13 years of age; being non-intoxicated; being an individual who has not prayed already that day; and  being of the Jewish faith as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HAMZA N ALGIBHAH/               Primary Examiner, Art Unit 2454